DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1, 21, 31, and 33-41 are pending (claim set as filed on 04/06/2022).

Election/Restrictions
Applicant’s election without traverse of Group II, product claims, in the reply filed on 03/28/2022 is acknowledged. Claims 1 and 31 drawn to the methods are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, claims 21 and 33-41 are presented for examination.

Priority
	This application filed on 03/26/2019 has a provisional application no. 62/648,642 filed on 03/27/2018.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/20/2019 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
	The drawings filed on 03/26/2019 have been accepted.

Claim Interpretation
	Regarding claims 33-36, the recitation of “wherein said engineered neutrophil has been transformed with …” is interpreted as product-by-process limitations where the MPEP at 2113 states “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renshaw (Acceleration of Human Neutrophil Apoptosis by TRAIL, 2003).
Renshaw discloses “we have studied the role of the death receptor ligand TRAIL in human neutrophils. We identified the presence of mRNAs for TRAIL, TRAIL-R2, and TRAIL-R3, and cell surface expression of TRAIL-R2 and -R3 in neutrophil populations. Neutrophil apoptosis is specifically accelerated by exposure to a leucine zipper-tagged form of TRAIL, which mimics cell surface TRAIL. Using blocking Abs to TRAIL receptors, specifically TRAIL-R2, and a TRAIL-R1:FcR fusion protein, we have excluded a role for TRAIL in regulating constitutive neutrophil apoptosis” (see abstract).
Renshaw teaches “Culture media (HBSS, RPMI 1640), penicillin, and streptomycin were obtained from Life Technologies (Paisley, U.K.). Recombinant human (rh) TRAIL (His-tagged, Thr95-Gly281) was obtained from R&D Systems” (see page 1027, right col.: Materials and Methods & page 1032, left col.). Renshaw further teaches “Cell preparation and culture: Human peripheral blood neutrophils were isolated from venous blood of healthy volunteers” (see page 1028, left col.: Cell preparation and culture). Claim interpretation: under the broadest reasonable interpretation, the His-tagged reads on a positively-charged peptide. Renshaw further teaches expression of TRAIL receptors by human peripheral blood neutrophils (see page 1029, left col. & page 1031: Discussion). 

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (Targeted Expression of Green Fluorescent Protein/Tumor Necrosis Factor-related Apoptosis-inducing Ligand Fusion Protein from Human Telomerase Reverse Transcriptase Promoter Elicits Antitumor Activity without Toxic Effects on Primary Human Hepatocytes, 2002) in view of Simons (Role of Neutrophils in BCG Immunotherapy for Bladder Cancer, 2008).
Lin discloses the direct introduction of the tumor necrosis factor-related apoptosis-inducing ligand (TRAIL) gene into cancer cells can elicit apoptosis and suppress tumor growth in vitro and in vivo (see abstract). Lin states “we show that the GAL4 gene regulatory system can be used to augment transgene expression from the hTERT promoter without losing the target specificity. As a result, we have created an adenoviral vector designated Ad/gTRAIL that expresses the GFP/TRAIL fusion gene driven by the hTERT promoter via GAL4 gene-regulatory components. Our study shows that treatment with Ad/gTRAIL elicited apoptosis in malignant cells and suppressed tumor growth in vivo with minimal toxicity to NHPHs” (see page 3620, right col.). Examiner’s note: the abbreviation of GFP means green fluorescent protein (claims 37-39) (see page 3620, left bottom col. of Lin). Lin further teaches the construction and characterization of Ad/gTRAIL and transgene expression of Ad/gTRAIL in normal human primary hepatocytes (see page 3621: Results). Lin states that “The in vivo antitumor activity and survival advantages from Ad/gTRAIL suggest that Ad/gTRAIL is a potent antitumor agent with a broad spectrum” (see page 3625, left col.).
However, Lin does not teach: a neutrophil.
Simons discloses the role of poly-mononuclear neutrophils releasing the apoptosis-inducing molecule TNF-related apoptosis-inducing ligand (TRAIL), along with chemokines that recruit other immune cells, suggesting that PMN play a key role in the antitumor response (see page 2: Introduction). Simons further discloses “TRAIL is found in resting PMN, 2) functional surface bound and soluble TRAIL expression increases following IFN-α and -γ stimulation, and 3) high early IL-8 production is associated with a better clinical response to BCG” (see page 3: Role of PMN in the BCG antitumor response). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage neutrophils such as taught by Simons in the teachings of Lin. The ordinary artisan would have been motivated to do so because Simons discloses the role of TRAIL expression of neutrophils and its anti-cancer effects. Thus, the use of neutrophils in the teachings of Lin would have been considered prima facie obvious under the exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)). The ordinary artisan would have had a reasonable expectation of success because Lin discloses a methodology of expressing GFP/TRAIL and both are directed to cancer therapy. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-2, 6, and 13 (claim set as filed on 05/03/2021) of co-pending Application no. 17/306,153. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending ‘153 teaches an engineered cell that expresses DcR1 and TNF-related apoptosis inducing ligand (TRAIL) (see claims 1-2 of co-pending ‘153). Co-pending ‘153 teaches wherein said engineered cell is a hematopoietic stem cell (HSC) (see claim 6 and pre-grant ¶ [0058], [0102], [0104], of co-pending ‘153 wherein HSC give rise to neutrophils). Co-pending ‘153 teaches wherein the engineered cell further expresses a detectable marker protein (see claim 13 and pre-grant ¶ [0092] which discloses green fluorescent protein). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653